Exhibit 10.22

 

WESTLAKE CHEMICAL CORPORATION   August 16, 2004 RESTRICTED STOCK UNIT AWARD    

 

EMPLOYEE NAME:                     

 

Westlake Chemical Corporation (the “Company”) hereby grants to you, as an
employee of the Company or a Subsidiary for at least six months prior to the
Grant Date (as defined below), an award (“Award”) of 100 units (“Restricted
Stock Units”), each representing a share of Common Stock of the Company. This
Award is granted effective August 16, 2004 (the “Grant Date”), subject to the
following terms and conditions:

 

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Westlake Chemical Corporation 2004 Omnibus Incentive Plan
(the “Plan”) and administrative interpretations thereunder, if any, which have
been adopted by the Administrator and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan.

 

2. Vesting Schedule.

 

(a) This Award shall vest with respect to 100% of the Restricted Stock Units
subject to this Award on the date which is six months after the Grant Date;
provided, however, that you must be in continuous regular, full-time employment
with the Company or any of its Subsidiaries from the Grant Date through the date
this Award is scheduled to vest in order for the Award to vest. During the
period of time between the Grant Date and the earlier of the date the Restricted
Stock Units vest or are forfeited, the Restricted Stock Units will be evidenced
by a book entry account in the Company’s records.

 

(b) All Restricted Stock Units subject to this Award shall vest, irrespective of
the limitations set forth in subparagraph (a) above, in the event of your
termination of employment with the Company or any of its Subsidiaries due to
death.

 

3. Forfeiture of Award. If your employment terminates other than by reason of
death, all unvested Restricted Stock Units as of the termination date shall be
forfeited.

 

4. Distribution Following Termination of Restrictions. Subject to the other
provisions of this Award and the Plan, the Restricted Stock Units shall vest as
set forth in Paragraph 2, and shares of Common Stock shall be issued to you (or
your beneficiary) in exchange for your Restricted Stock Units as soon as
practicable after the Restricted Stock Units vest. Distribution of Common Stock
in exchange for your Restricted Stock Units will be net of withholding taxes as
described in Paragraph 5, and may be in a form selected by the Company, in its
discretion, including deposit in a custodial account or delivery of a stock
certificate.

 

5. Withholding. At the time of issuance of Common Stock upon the vesting of the
Restricted Stock Units, the Company shall withhold an appropriate number of
shares of Common Stock, having a Fair Market Value determined in accordance with
the Plan, equal to



--------------------------------------------------------------------------------

the amount necessary to satisfy the minimum federal, state and local tax
withholding obligation with respect to this Award. The distribution of Common
Stock described in Paragraph 4 will be net of such shares of Common Stock that
are withheld to satisfy applicable taxes pursuant to this Paragraph. In lieu of
withholding of shares of Common Stock, the Administrator may, in its discretion,
authorize tax withholding to be satisfied by a cash payment to the Company, by
withholding an appropriate amount of cash from base pay, or by such other method
as the Administrator determines may be appropriate to satisfy all obligations
for withholding of such taxes.

 

6. Assignment of Award. Your rights under the Plan and this Restricted Stock
Unit Award are personal; no assignment or transfer of your rights under and
interest in this Award may be made by you other than by will or by the laws of
descent and distribution.

 

7. No Shareholder Rights. You shall have no shareholder rights, including voting
or dividend rights, with respect to shares of Common Stock represented by the
Restricted Stock Units subject to the Award unless and until such time as shares
of Common Stock have been issued to you pursuant to Paragraph 4.

 

8. No Employment Guaranteed. No provision of this Restricted Stock Unit Award
shall give you any right to continued employment with the Company or any
Subsidiary.

 

9. Requirements of Law and Stock Exchanges. Your rights to the Restricted Stock
Units and the issuance and delivery of the Common Stock in exchange for such
Restricted Stock Units are subject to compliance with all applicable
requirements of law. In addition, the Company shall not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such
delivery would violate any applicable law or any rule or regulations of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted.

 

10. Governing Law. This Restricted Stock Unit Award shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas.

 

WESTLAKE CHEMICAL CORPORATION

 

-2-